COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Frank Whitfield v. The State of Texas

Appellate case number:   01-15-00336-CR

Trial court case number: 1378719

Trial court:             178th District Court of Harris County

        In an information sheet filed by the court reporter on June 19, 2015, Tammy Adams
informed this Court that an indigence hearing was held on June 10, 2015. We ORDER the court
reporter to include the transcript of that hearing with the remainder of the record, which is
currently due July 14, 2014.
       We further ORDER the district clerk to file a supplemental record on indigence by July
14, 2015.
       Appellant’s “Motion to Proceed Payment of Cost” [sic] filed May 29, 2015, requesting he
be permitted to proceed without appellate costs, will be carried with the case pending
supplementation of the indigence record as ordered above.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually


Date: June 25, 2015